OFFICE        OF THE   ATTORNEY    GENERAL    OF TEXAS

                                    AUSTIN




Ranomble         F. E. Rif;htoar, 3ocratery




Dear     air:




                                                       sbru4xy as, 10&l, 4pll
rssk OUP        cplmnion                               her or not one 9r4-
vlml81~ aoaTlohs4                                     o to hold an 4ppolnt-
lx4 enginaering                                       of T%z38 40 s4t mlt
in tubdivision                                      a60 Bill 14     het8 of   .~",'
the 48th J&;me;i8~                                  014 SeiQI 0) Y4mon'a       '
4lYil     st4tut.l                                  a. that ao pardon
h4a     b44n    grant                                 by telsphons   that
                                                    no%Pa%d Is whethrr
                                              on. previ5ualy   aonviet4d
                                             tube abare relWm%d     to.




               "(0)   r"rovided, that na psrson hall     ba
        eli&ble     for r&otration     ae a ~rofeeaiioml    sn-
        girssr   who fa not cf g5od chraatcsr     mid. repu-
        tation; and grovtded furth4r, the% 811 ~~&nosr
        ll44ri44d under this Aot 4hz~J.lbe rile f ble to
        hold any appointiva     4ngSo44rLo~g ~poaltion with
        ths Stat4 of Terse.*
lionorabls B.X.   Rightor,   Pag%   82



          W4 havs oade an examinatton  of the statut44  with
respsot to the sp4aiPio qusetlon propound4d   by you to d%t%r..
mins the statutory  quallfioationa of angfne4r4  wboss p54G
tlons ara prcvidsd for by law.

           Arti     6669 Of ths &wised    Civil 9tatute4 provides
that the Highway C0~uui6slsA l4hall %l%ct a State Highway BA-
&ne%r  who shall bs a ooxp%turt    enginasr and 8 graduat,4 of
some fint   alLBs8 sohool of aifil %~&naerlng,    sx9srieAosd
and 4ltlll4d in highmy   oonrtruetion  and feaintsnante , , .*

           Tb4 Bcwd  of Watsr Pnginsers was croated by the
Act4 of th% $Brd Ls~lalatur%,  OhaBt4r 171 ofths   Q%~sral Lawa,
and ootxtinurd in for04 and effoot by aubeequsnt  aot4 and 14
now provided  for in Artlol% 7477 of ths Revl4rd Civil Stat-
Ut%l*

            lothing is uib     with zcrrp%4t to either tlm Blghway
Br&n%sr    or the Bimrd of lWt%r B~gi~44r4      r%letfh    ta tgoo&
obaneter    and r4putatlon.     Our sramiaabion    ot th4 statutea
do44 not roY441 4ay POSitiOA of ellgios4r whloh %~qrl*rlUly
araker pood 4hsraetar and rsputation      a ~ualffl4ttian     f4r ap-
polntm4nt.    It  ceoeu,sarily  follone  tlast the  applicant   aaanot
be d4Ai4d a liesnss c~c being &ualifieQ         "to bold eny ap-
poiatirs sngfnesriog      OSitiOA *ith t.b% stat.6 or T%zasn ae
ruohtarm    In appannt f y m~in&%n.

           W4 wish   to point   out, h0wev4r,    tbnt   ycm   Board Ir
ctuwged with the Duty of aiaaertalnlng
                                     whather or not ths
applfeant  is a parson of *good obaraot4r      and mput4tiosP.
We do nat hold 38 8 vxittsr of tiw that the annv~aticn        of a
person for a felrmy would remlor such yraon         on% of bed ahnr-
acte4r an& s4Gutation.    The detanainst1on    of whethsP OP not
the obnvlation,   to.;cth%r with all faota and cirsuaert4neem
barore you, render4 the applisaAt      a pnnon    of bad aharaetrr
and rs;utation   is s fact question which by law you or4
charged with the Uuty of detertllinlry;. Tt has bcsn repeatedly
hold by the co~t0     of all jurisdlction4    that th4 dstcn-ia*-
tlG2 Of @Cd    CheraOtOr   snd XQputitian  bii a fact qusebiaa.
It was  8aid bgths    9uprem4 Court of tdissouri in the eas4 of
State v. Thcmpsm, 60 3. I, 10771

           -,eutdrfsndeot olaim3 that Ssetioa 2 of
      th% hot d%l%p;otae leglalativewwer to on
                officer, namely, the State Auditor,
      ~x4crutivr,
      in thet it confers upon hia the riqht to %%y
      who arc   9arso~s   of .qood oharaats,fr   . . * -
                                                                                         92




           while the LogilBlature eoure not d~lrgxito
           to the State Auditor  the power to mko     lam,
           it Qoos not follow that it oould not blat-
           gate to hirathe pimar to ps$    upcn the char-
           acter of pereon, applicant8   for 116om10*   . . .
           The power dalr(prtod l . . 18 not the paY4$
           to mnke a 1


          To the uame offoot, $8 the holding
of Harry 0undlIa6 1. City bi Chiaag,  IT7 U.

                In the oas* oi all Y. aeltp-iTQ~r,doqlau~,  a48
0.    3*    539, the 8upPeM Court 0s the uni$rd State8 had ber
for+ it the qu~stlon ol t& eoar$ltationulLt.tp of the Ohio
3ranrlt~ea   tit.    Inyolvrrdtherdhral m attmk P 011the
grounga tint the awtioq          to tha IMUwag     C#erta* i osao ai
the power to dotemine       "$;ood buujmsis repute'      of the •~
plioant ,yaB uxlooa#titutlcMl      blr Mb*Qo   or the .24th Amsndnnt
to the Unit.4 StatW      Comtitutfon.       It8 validity    -8  8\18-
tainmL     liPi Juatiee UoxenM     said;

                ~eputatfdn      sad    ohanstm       are quite
           tan@40    lttrfbutsr,       but than'     oan be no
           1*gialldtivo   doffnltion     OS tlnua that      imI
           autmatloallp      attaeh to ati idratdty         indl-
           ridualn >brriering   them, an4 n4~4rr~arily
           ;~;II;;: tf 8011~34xeoutlre agrnof mast be
                   .

                The auqhoopittss upholding           ths.vdlidity          of 8tatutea
Qelegatlsg       to exdwtire       Mfioerr        on4 boar& the           duty of *am-
lng upon ths ?a& quwtlon of good charactercaaqropltatfon
are too numer’ouu
                fsr’detailed eltation iker4fn, but in addition
to those       hsminebcws      mentioned     an     the   ea8aa     air

           Riley t. C&ernb4rr, 186 Pm* em    mp.                  ct. Calif.
           x,&on v. city a$ Atlakta, 34 3. E. 403                   (Ck.)
           city or Roa~oke v. Land, ll9 3. 8. 59                  (3upl Ct. Va,)
\   Honorable   Ir. B. Rlghteq,   Page   4



                we    trust that the above   dSaau4eloon of the    lau and
    author1 ties     cited will amist   vu   in the p4rtormnas      or   your
    duty.

1                                                Yours   YOPy   truly

                                             ATTORNEY QEWRRAL     QF T!!iXAS